PER CURIAM.
By petition seeking belated appeal pursuant to Florida Rule of Appellate Procedure 9.140(j), petitioner asserts that he timely placed the notice of appeal into the hands of prison officials. Haag v. State, 591 So.2d 614 (Fla. 1992). The petition is supported by petitioner’s sworn affidavit and a copy of the prison mail log. In response to an order to show cause, the state does not object to the belated appeal. Accordingly, we grant the request for a belated appeal of the January 16, 1998, order which denied the motion for post conviction relief in Duval County Circuit Court case number 95-8399. This case is hereby remanded to the trial court with directions to treat this court’s mandate as the notice of appeal. Fla. R.App. P. 9.140(j)(5)(D).
MINER, WOLF and PADOVANO, JJ., concur.